UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-07791 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 72-1424200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1615 Poydras Street New Orleans, Louisiana* 70112 (Address of principal executive offices) (Zip Code) (504) 582-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “ accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o(Do not check if a smaller Smaller reporting company o reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities and Exchange Act of 1934). oYes S No On March 31,2009, there were issued and outstanding70,475,267 shares of the registrant’s Common Stock, par value $0.01 per share. McMoRan Exploration Co. TABLE OF CONTENTS Page Part I.Financial Information Item 1.Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flow (Unaudited) 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 21 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures about Market Risks 32 Item 4.Controls and Procedures 32 Part II.Other Information Item 1.Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6.Exhibits 33 Signature 34 Exhibit Index E-1 TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. McMoRan EXPLORATION CO. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2009 2008 (In Thousands) ASSETS Cash and cash equivalents $ 95,435 $ 93,486 Accounts receivable 95,327 112,684 Inventories 44,135 31,284 Prepaid expenses 9,159 13,819 Fair value of oil and gas derivative contracts 32,230 31,624 Current assets from discontinued operations, primarily restricted cash of $0.5 million 514 516 Total current assets 276,800 283,413 Property, plant and equipment, net 932,569 992,563 Restricted investments and cash 33,561 29,789 Sulphur business assets 3,010 3,012 Deferred financing costs 14,769 15,658 Fair value of oil and gas derivative contracts 6,018 5,847 Total assets $ 1,266,727 $ 1,330,282 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ 66,924 $ 77,009 Accrued liabilities 79,102 89,565 Accrued interest and dividends payable 17,409 7,586 Current portion of accrued oil and gas reclamation costs 64,380 103,550 Current portion of accrued sulphur reclamation costs 785 785 Current liabilities from discontinued operations 1,344 1,317 Total current liabilities 229,944 279,812 5¼% convertible senior notes 74,720 74,720 11.875% senior notes 300,000 300,000 Accrued oil and gas reclamation costs 360,245 317,651 Accrued sulphur reclamation costs 22,719 22,218 Other long-term liabilities from discontinued operations 6,842 6,835 Other long-term liabilities 20,138 20,023 Total liabilities 1,014,608 1,021,259 Stockholders' equity 252,119 309,023 Total liabilities and stockholders' equity $ 1,266,727 $ 1,330,282 The accompanying notes are an integral part of these consolidated financial statements. 3 TABLE OF CONTENTS McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months EndedMarch 31, 2009 2008 (In Thousands, Except Per Share Amounts) Revenues: Oil and natural gas $ 95,082 $ 291,946 Service 2,294 3,530 Total revenues 97,376 295,476 Costs and expenses: Production and delivery costs 49,046 55,646 Depletion, depreciation and amortization expense 93,397 121,332 Exploration expenses 28,426 6,813 (Gain) loss on oil and gas derivative contracts (18,858 ) 45,231 General and administrative expenses 12,446 9,012 Start-up costs for Main Pass Energy Hub™ 765 1,617 Insurance recoveries (18,707 ) - Total costs and expenses 146,515 239,651 Operating income (loss) (49,139 ) 55,825 Interest expense, net (10,666 ) (17,111 ) Other income (expense), net 329 (627 ) Income (loss) from continuing operations before income taxes (59,476 ) 38,087 Provision for income taxes (16 ) (856 ) Income (loss) from continuing operations (59,492 ) 37,231 Loss from discontinued operations (1,067 ) (856 ) Net income (loss) (60,559 ) 36,375 Preferred dividends and amortization of convertible preferred stock issuance costs (2,682 ) (4,366 ) Net income (loss) applicable to common stock $ (63,241 ) $ 32,009 Basic net income (loss) per share of common stock: Continuing operations $(0.88 ) $0.61 Discontinued operations (0.02 ) (0.02 ) Net income (loss) per share of common stock $(0.90 ) $0.59 Diluted net income (loss) per share of common stock: Continuing operations $(0.88 ) $0.47 Discontinued operations (0.02 ) (0.01 ) Net income (loss) per share of common stock $(0.90 ) $0.46 Average shares outstanding: Basic 70,475 53,956 Diluted 70,475 85,154 The accompanying notes are an integral part of these consolidated financial statements. 4 TABLE OF CONTENTS McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Three Months Ended March 31, 2009 2008 (In Thousands) Cash flow from operating activities: Net income (loss) $ (60,559 ) $ 36,375 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Loss from discontinued operations 1,067 856 Depletion, depreciation, and amortization 93,397 121,332 Exploration drilling and related expenditures (reimbursements), net 16,226 (735 ) Compensation expense associated with stock-based awards 6,347 1,941 Amortization of deferred financing costs 931 1,256 Unrealized (gain) loss on oil and gas derivative contracts (778 ) 41,591 Loss on induced conversion of convertible senior notes - 699 Reclamation expenditures, net of prepayments by third parties (12,351 ) 3,234 Increase in restricted cash (3,772 ) (3,783 ) Other 64 (320 ) (Increase) decrease in working capital: Accounts receivable 14,697 (38,924 ) Accounts payable and accrued liabilities (12,846 ) 10,035 Prepaid expenses and inventories (8,193 ) 2,204 Net cash provided by continuing operations 34,230 175,761 Net cash used in discontinued operations (436) (2,945 ) Net cash provided by operating activities 33,794 172,816 Cash flow from investing activities: Exploration, development and other capital expenditures (29,163 ) (51,379 ) Acquisition of properties, net - (3,500 ) Net cash used in continuing operations (29,163 ) (54,879 ) Net cash activity from discontinued operations - - Net cash used in investing activities (29,163 ) (54,879 ) Cash flow from financing activities: Payments under senior secured revolving credit facility, net - (111,000 ) Dividends paid on convertible preferred stock (2,682 ) (4,755 ) Payments for induced conversion of convertible senior notes - (699 ) Proceeds from exercise of stock options and other - 66 Net cash used in continuing operations (2,682 ) (116,388 ) Net cash activity from discontinued operations - - Net cash used in financing activities (2,682 ) (116,388 ) Net increase in cash and cash equivalents 1,949 1,549 Cash and cash equivalents at beginning of year 93,486 4,830 Cash and cash equivalents at end of period $ 95,435 $ 6,379 The accompanying notes are an integral part of these consolidated financial statements. 5 TABLE OF CONTENTS McMoRan EXPLORATION CO. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The consolidated financial statements of McMoRan Exploration Co. (McMoRan), a Delaware corporation, are prepared in accordance with U.S. generally accepted accounting principles.McMoRan’s consolidated financial statements include the accounts of those subsidiaries where McMoRan directly or indirectly has more than 50 percent of the voting rights and where the right to participate in significant management decisions is not shared with other shareholders, including its two wholly owned subsidiaries, McMoRan Oil & Gas LLC (MOXY) and Freeport-McMoRan Energy LLC (Freeport Energy).MOXY conducts all of McMoRan’s oil and gas operations.Separate from its oil and gas operations, McMoRan’s long-term business objectives include the development of the Main Pass Energy Hub (MPEH™), a multifaceted energy service project, including the potential development of a facility to receive and process liquefied natural gas (LNG) and store and distribute natural gas.With the discontinuation of McMoRan’s sulphur operations in 2002, its sulphur results are presented as discontinued operations and the major classes of assets and liabilities related to its former sulphur business are separately shown for the periods presented. The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in
